Citation Nr: 1401713	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-06 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of additional service-connected compensation benefits for a dependent spouse in the amount of $7275.00, to include the question of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1976 to May 1982.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) Committee on Waivers and Compromises in Philadelphia, PA.  Since that time, jurisdiction over the appeal has been transferred to the RO in Buffalo, NY and more recently to the RO in Albuquerque, New Mexico.

The Board remanded the appeal in April 2011 for additional development to include obtaining an audit of the Veteran's account showing the calculation of the overpayment, providing the Veteran an opportunity to submit a financial status report, and readjudicating the claim based on the validity of debt.  All requested development was accomplished, and the Board finds that it may proceed with a decision on the increased rating claim at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The appeal for an increased rating in excess of 60 percent for pulmonary fibrosis residuals of a motor vehicle accident, status post diaphragm repair, with an asbestos related pleural condition from September 9, 2004 to March 28, 2007, is addressed in a separate decision under docket number 06-23 308.


FINDING OF FACT

1.  The Veteran obtained a divorce from his spouse on November 29, 2004.  

2.  The earliest evidence of record notifying VA of the divorce was a July 7, 2009 letter. 

3.  From December 2004 to September 2009, the Veteran was in receipt of VA service-connected compensation which included additional benefits for a spouse.  

4.  In September 2009, VA benefits were reduced to exclude the spousal benefit effective December 2004, creating an overpayment in the amount of $7275.00.

5.  The overpayment of VA service-connected compensation benefits in the amount of $7275.00 was properly created. 

5.  The overpayment was not the result of fraud, misrepresentation or bad faith on the part of the Veteran. 

6.  The Veteran was at fault in the creation of the overpayment, and there is no fault on the part of VA in its creation. 

7.  The Veteran's income, with consideration of the cost of life's basic necessities, is sufficient to permit repayment of the balance of the indebtedness without financial hardship. 

8.  Recovery of the overpayment would not defeat the purpose which benefits were intended.

9.  The failure of the Government to insist upon its right to repayment of the assessed overpayment would result in unjust enrichment of the Veteran. 

10.  The Veteran has not relinquished a valuable right or incurred any legal obligations resulting from reliance on VA benefits. 





CONCLUSIONS OF LAW

1.  The overpayment of VA service-connected compensation benefits for a dependent spouse in the amount of $7275.00 was properly created.  38 U.S.C.A. 
§§ 1115, 1135, 5320 (West 2002 & Supp. 2013); 38 C.F.R. §§ 1.962, 3.23, 3.103, 3.105, 3.271, 3.272, 3.273, 3.660 (2013). 

2.  The requirements for waiver of recovery of the overpayment of VA service-connected compensation, in the amount of $ 7275.00, are not met. 38 U.S.C.A. 
§ 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process - Waiver of Recovery of an Overpayment

The VCAA is inapplicable to the claim for waiver of recovery of an overpayment.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (CAVC) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e. Chapter 51).  Therefore, the VCAA is not for application in this matter. 

The Board finds that general due process concerns have been satisfied in connection with the appeal for a waiver.  Prior to reducing benefits, VA is required to comply with pertinent VA regulations concerning due process.  Specifically, claimants are entitled to notice of any decision made by VA affecting the payment of benefits.  Such notice should clearly set forth the decision made, any applicable effective date, the reasons for the decision, the right to a hearing on any issue involved in the claim, the right to representation, and the right to initiate an appeal of the decision.  See 38 C.F.R. § 3.103(b) (2013).  If the reduction is based solely on factual and unambiguous information or statements as to income, net worth, or dependency or marital status that the beneficiary provided to VA in writing or orally, with knowledge or notice that such information would be used to calculate benefit amounts, in lieu of advanced notice and opportunity for a hearing, VA will send written notice to the beneficiary at the same time it takes adverse action.  38 C.F.R. §§ 3.103(b)(3)(i), 3.105(h) (2013).  

In this case, the Veteran's benefits were reduced based on the receipt of written notice from the Veteran (beneficiary) identifying a change in marital status.  The RO notified the Veteran of the reduction in benefits in September 2009.  In October 2009, the Veteran was informed that he had an overpayment in debt in the amount of $7275.00.  The Veteran appealed the RO's decision with regard to the overpayment in October 2009.  In November 2009, the Committee on Waivers and Compromises informed the Veteran that a waiver of the debt in the amount of $7275.00 was denied.  A January 2010 statement of the case and August 2013 supplemental statement of the case addressed the question of whether the overpayment was properly created and explained to the Veteran the bases for denial of the waiver.  The Veteran was afforded the opportunity to present information and evidence in support of his claim.  The Board finds that the AMC complied with the April 2011 Board remand directives in obtaining an audit of the Veteran's account showing the calculation of the overpayment, in providing the Veteran an opportunity to submit a financial status report, which was received in July 2011, and in readjudicating the claim, to include on the question of validity of debt, in a August 2013 supplemental statement of the case.  Accordingly, the Board finds that all due process requirements have been met and the Board may proceed with adjudication on the merits of the Veteran's request.  

Waiver of Recovery of an Overpayment, to Include Whether the Overpayment was Properly Created

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. 
§ 5302 (West 2002); 38 C.F.R. § 1.962 (2013).  The effective date of a reduction of pension or compensation by reason of marriage, annulment or divorce on or after October 1, 1982, or death of a dependent of a payee, shall be the last day of the month in which such marriage, annulment, divorce or death occurs.  38 U.S.C.A. 
§ 5112(b)(2) (West 2002); 38 C.F.R. § 3.501(d)(2) (2013).  A claimant has the right to dispute the existence and amount of the debt.  38 U.S.C.A. § 501 (West 2002); 
38 C.F.R. § 1.911(c) (2013). 
 
Any indebtedness of a veteran can be waived only when the following factors are determined to exist: 1) there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver; and, 2) collection of such indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a) (2013).  Thus, a finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of the overpayment. 

The controlling legal criteria provide that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a) (2013).  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the U. S. Government. 

In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: (1) Fault of debtor.  Where actions of the debtor contribute to the creation of the debt.  (2) Balancing of faults.  Weighing the fault of the debtor against the VA's fault.  (3) Undue hardship.  Whether collection would deprive the debtor or his or her family of basic necessities.  (4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.  (5) Unjust enrichment.  Failure to make restitution would result in an unfair gain to the debtor.  (6) Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.965(a) (2013). 

The Board finds that the overpayment of VA service-connected compensation benefits for the Veteran's former spouse in the amount of $7275.00 was properly created.  The Veteran has been in receipt of VA service-connected compensation since 1982.  In an October 2001 letter, VA informed the Veteran that his disability compensation award was amended to include additional benefits for his spouse, effective June 2001.  In an April 2003 rating decision the Veteran was awarded increased service-connected compensation benefits, with payments effective October 1, 2002.  The May 2003 notice of such benefits informed the Veteran that his award included additional compensation for his dependent spouse.  Both October 2001 and April 2003 award letters informed the Veteran that he must advise VA of any change in the status of his marital status.
 
The Veteran obtained a divorce from his spouse on November 29, 2004.  The earliest evidence of record notifying the RO of the divorce was a July 7, 2009 letter from the Veteran.  In the July 7, 2009 letter, addressed to the RO in Buffalo, New York, the Veteran reported that he was legally divorced in November 2004, and asserted that he had mailed a letter to the RO in Anchorage, Alaska in November 2004 notifying them of the change in marital status.  The Veteran also stated that the RO had reduced his compensation in December 2004, after they had received notice in November 2004.  

In an August 2009 notice letter, the RO informed the Veteran that formal notification of a divorce requires, at minimum, the name of the individuals involved, the month and year of divorce, and the city and state in which the divorce was finalized.  The Veteran was provided an enclosed VA Form 21-686c (Declaration of Status of Dependents) to provide this information to VA.  The requested information in VA Form 21-686c was received by the Veteran in August 2009.  

In a September 2009 decision, RO adjusted the Veteran's benefits to discontinue additional allowance for a spouse effective December 1, 2004.  VA pension benefits were accordingly reduced, creating an overpayment in the amount of in the amount of $7275.00.

While the Veteran contends that he did not receive spousal benefits subsequent to his divorce, asserting that his compensation had been reduced in December 2004, an audit of his account shows that he was in receipt of benefits for his spouse from December 2004 to September 2009 and there was no reduction in benefits paid in December 2004.  For these reasons, the Board finds that the Veteran received additional compensation for his former spouse from December 2004 to September 2009.  The Veteran failed to provide notice of the divorce from his former spouse until his informal notice letter was received on July 7, 2009, and following the submission of formal notice (VA Form 21-686c) in August 2009, compensation for the former spouse was terminated as of September 2009.  For these reasons, the Board finds that the Veteran received additional compensation that he was not entitled to from December 2004 to September 2009.

The Veteran contends that the overpayment is not valid because he had notified VA of his divorce in November 2004.  The Veteran stated in the July 7, 2009 letter that he had mailed a letter to the RO in Anchorage, Alaska in November 2004 notifying them of the change in marital status.  In September 2011 and June 2012 statements, the Veteran reported that he sent a letter to the RO in Anchorage, Alaska, dated November 29, 2004, advising them of his divorce.  The claims folder does not contain a letter from the Veteran notifying VA of the November 2004 divorce dated prior to July 2009.  A letter from the Veteran, received by the RO in Anchorage, Alaska in November 2004, addressed a claim to reopen service connection for pleurisy.  The Veteran, however, made no mention of his divorce in this letter.  The next piece of correspondence from the Veteran was a March 2005 letter, also sent to the RO in Anchorage, Alaska, which again addressed his service-connection claim, but did not include notification as to the Veteran's divorce.  The Board finds, therefore, that while the RO in Anchorage, Alaska was in receipt of correspondence from the Veteran at the time of his divorce, he did not notify the RO of such.  The Veteran has not provided evidence, outside of his own lay assertions, to show that a November 2004 letter notifying VA of his divorce was mailed.  

The presumption of regularity is applicable to the question of receipt of mail.  If the RO had received notice of the Veteran's divorce in November 2004, as he indicated, it is presumed that the RO would have filed it in the claims file and acted as it did with the notice of a prior divorce from his first wife in August 1985, or with a contemporaneous correspondence received in November 2004, which addressed his service connection claim.  See Fithian v. Shinseki, 24 Vet. App. 146, 151 (2010).  "There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties'.  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)."  However, "[t]he presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary".  Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992) (citing Rosler v. Derwinski, 1 Vet. App. 241, 242 (1991)); see also YT v. Brown, 9 Vet. App. 195, 199 (1996).  The Veteran has not submitted evidence to rebut the presumption of regularity in favor of VA.  He has made unsupported statements of mailing notice of his divorce; however, such evidence does not rise to the level of clear evidence to rebut the presumption regularity.

The Board finds, for the sake of argument, that even if the Veteran had sent notice to VA of his divorce, which was not received, the creation of the overpayment in the amount of $7275.00 would still be proper as an audit of the Veteran's account shows that he was in fact in receipt of additional spousal benefits to which he was not entitled during the period from December 2004 to September 2009.  For these reasons, the Board finds that the overpayment, in the amount of $7275.00, for compensation paid to the Veteran for his former spouse was properly created.

The Board finds that the overpayment was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran.  Based on the Veteran's self report of a change in dependency status in July 2009, received just after a July 2009 notice of an increase in service-connected compensation, which informed him that he continued to be paid as a veteran with one dependent, and his later submission of the necessary evidence to change dependency status as requested by the RO, the Board finds that while the Veteran did not submit notification of his divorce in a timely manner, he was not fully aware that he was in receipt of an overpayment in VA benefits prior to the date of notification.  Accordingly, the Board finds no fraud, misrepresentation or bad faith on the part of the Veteran in the creation of the overpayment.

As the evidence does not establish fraud, misrepresentation, or bad faith on the part of the Veteran, the Board will next determine if a waiver of recovery of the VA indebtedness is warranted on the basis of equity and good conscience under 
38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a) (2013).  For the reasons discussed below, the Board finds that repayment of the Veteran's indebtedness would not violate principles of equity and good conscience. 

The Board finds that the Veteran was at fault in the creation of his indebtedness due to failure to report the divorce in a timely manner.  Both October 2001 and April 2003 award letters informed the Veteran that his award included additional compensation for his dependent spouse, and informed him that he must advise VA of any change in the status of his marital status.  Moreover, the Veteran had been notified about the creation of a small overpayment at the time of a prior January 1985 divorce, when his first wife was removed from his award.  The Board finds, therefore, that a reasonable person in the Veteran's situation would have known that the failure to report his divorce could result in the creation of an overpayment in benefits.  

While the Veteran contends he had mailed a letter to the RO in Anchorage, Alaska in November 2004 notifying them of the change in marital status, as discussed above, such a letter was not received by VA.  The Veteran contends, in July 2009 and October 2009 correspondences, that his compensation was reduced by the RO in Anchorage, Alaska, effective December 2004, after notification of the change in marital status.  He stated, in October 2009, that the RO did not inform his that they were awaiting receipt of his divorce decree before decreasing his compensation to reflect the fact that he was a single Veteran with no dependents.  The Board finds, however, based on an audit of the Veteran's account, that benefits were not reduced in December 2004 or thereafter, and the record shows that the Veteran did not receive any notice from VA that his benefits were being reduced due to the change in marital status.  The presumption of regularity is also applicable to the question of reduction.  See United States v. Chemical Foundation, Inc., 272 U.S. at 14.  The Board finds that, had the RO reduced the Veteran's benefits based on dependency status in December 2004, the Veteran would have received notice of such reduction, and the notice letter would have been associated with the record.  The Board finds that the lack of notification in the record about any change in the amount of benefits in the months subsequent to his divorce, and the audit of his account which shows no decrease in benefits in December 2004, or even in 2005 is more probative than unsubstantiated assertions made by the Veteran as to the his submission of notice in November 2004 followed by the alleged reduction of benefits.  For these reasons, the Board finds that the Veteran was at fault in not providing VA with timely notice of his divorce.   

In an August 2013 statement, the Veteran's representative contends that the Veteran provided notice of divorce to VA at the time of an August 2005 VA examination, and that from that date, there was no fault on the Veteran's part in receiving overpayments.  While an August 2005 VA examiner noted, in a social history taken during the course of examination, that the Veteran was "divorced," the Board finds that this comment made to a VA examiner while obtaining a social, family, and work history in conjunction with an examination does not amount to sufficient notice to VA informing them of a change dependency for the purpose of calculating service-connected compensation benefits.  The notification was not provided to the RO, but was instead made to physician in conjunction with examination.  The Board finds that the August 2013 oral statement made to a VA examiner was not made for the purpose of having the Veteran's spouse removed as a dependent, was not made for the purpose of calculating benefit amounts, and did not identify the date of divorce; thus, was not sufficient as even informal notice of dependency status.  Board finds that, because the overpayment of VA service-connected compensation was properly created based on the Veteran's receipt of spousal benefits to which he was not entitled to from December 2004 to September 2009, and VA was not at fault in the creation of the Veteran's indebtedness.  

The first two elements for consideration under 38 C.F.R. § 1.965(a) are the fault of the debtor, and balancing the fault of the debtor and VA.  The Board finds that there is no fault on the part of VA in the reduction of the VA benefits from December 2004 based on the Veteran's divorce.  Assuming the Veteran was not aware of the overpayment of benefits, his action in accepting VA benefits during the time period from December 2004 to September 2009 still contributed to the creation of the overpayment.  In September 2009, the Veteran was informed of the reduction of his award and he was informed that he would be notified in a separate correspondence of the amount of over payment and repayment options.  In October 2009, he was informed of the amount of the overpayment debt.  The Board finds that the Veteran's failure to return the amount of the overpayment lies solely with the Veteran and this represents the greater degree of fault in balancing the actions between the Veteran and VA. 

The Board finds that that repayment of the debt would not deprive the Veteran of the basic necessities of life.  As to the element of undue financial hardship, the regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor or his family of the basic necessities.  The Veteran's most recent July 2011 Financial Status Report shows that he had a total monthly net income of $2673.00 from VA benefits, Social Security, or other income; and total monthly expenses of $1837.00, to include rent or mortgage payments, food, utilities and heat, as well other living expenses, identified as Quest, DirectTV, and phone bills.  Assets were comprised of cash, to include cash in the bank, in the amount of $514.  The Veteran identified debt, with an unpaid balance totaling $81,569.00, from education loans, credit card or credit consolidation services, and hospital bills.  The Board notes that after taking care of basic necessities such as shelter and food, the Veteran is expected to accord a debt to VA the same regard given to any other debt.  The Board finds that the Veteran's income of $2673.00 exceeds his total monthly expenses represented by rent or mortgage, food, utilities, and heat which amount to approximately $1534.00 a month.  Given the Veteran's income and expense information, the Board finds that the collection of the $7275.00 debt at issue would not deprive him of the basic necessities of life.  

With regard to the other elements pertaining to the principles of equity and good conscience as set forth by 38 C.F.R. § 1.965(a), the Board finds that recovery of the overpayment would not defeat the purpose for which benefits were intended.  The award and disbursement of additional VA service-connected benefits for the support of a dependent spouse for the period from December 2004 to September 2009, was made, specifically as "additional" monthly compensation for a dependent, with the assumption that the Veteran was married and reasonably contributing to the support his spouse.  See 38 U.S.C.A. §§ 1115, 1135.  Because the Veteran was not married from December 2004 to September 2009, the additional benefits received did not go to the support of a spouse who was dependent on the Veteran.  Thus, the collection of the debt would not defeat the purpose of the additional benefits received for the Veteran's spouse.  

Because the Veteran was in receipt of VA compensation benefits to which he was not entitled, the Board finds that he was unjustly enriched by the amount of the overpayment.  The failure of the Government to insist upon its right to repayment of the assessed overpayment would, therefore, result in unjust enrichment of the Veteran.  The Board finds that there is no evidence showing that the Veteran relinquished a valuable right or incurred any legal obligations resulting from reliance on VA benefits.  

For the reasons discussed above, the Board finds that the recovery of the overpayment would not be against the principles of equity and good conscience.  See 38 C.F.R. §§ 1.963, 1.965 (2013).  Because the preponderance of the evidence is against the claim for a waiver of recovery of the overpayment of VA benefits in the amount of $7275.00, the claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  



ORDER

An overpayment in the amount of $7275.00 was properly created

Waiver of recovery of an overpayment of VA service-connected benefits for a dependent spouse in the amount of $7275.00 is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


